Exhibit 10.1

COLLEGE CROSSING BUSINESS PARK

BUILDING K

NET LEASE AGREEMENT

In consideration of the rents and covenants hereinafter set forth, Lessor Leases
to Lessee and Lessee rents from Lessor the following described Premises upon the
following terms and conditions:

1. LEASE PROVISIONS

1.1 DATE:                      April 24, 2014

1.2 PARTIES:

 

                      Lessor:   

College K, LLC

  

c/o Block Real Estate Services, LLC

  

700 West 47th Street, Suite 200

  

Kansas City, Missouri 64112

  

Attn: Kenneth G. Block

                      Lessee:   

First Biomedical, Inc.

1.3 PREMISES: Lessor Leases to Lessee and Lessee rents from Lessor a portion of
the real property including the land and all improvements thereon, together with
appurtenances, (herein called the “Premises”), situated in the City of Lenexa,
County of Johnson, State of Kansas, which is within the College Crossing
Business Park, and further described as a space within the South Building of the
space within the south building which is commonly addressed as 11102 – 11134
Strang Line Road. The building plan attached hereto and made a part hereof and
labeled Exhibit “A” indicates the Premises as being commonly addressed as 11030
Strang Line Road and containing approximately 28,733 rentable square feet of the
total of 66,916 rentable square feet within College Crossing Building K.

1.4 TERM: The term of this Lease shall be for a period of One Hundred Forty
Seven (147) months to commence on July 1, 2014 and ending on September 30, 2026
unless earlier terminated as hereafter provided. In the event Lessor is unable
to deliver possession of the Premises at the commencement of the term, Lessor
shall not be liable for any damage caused thereby and the term hereof shall not
be extended by such delay. However, if possession is not delivered by
September 1, 2014, Lessee shall have the right to terminate this Lease by
providing Lessor with written notice of such termination. In such event, Lessor
shall immediately return all monies paid by Lessee to Lessor and Lessee shall
have no further obligations hereunder. If Lessee, with Lessor’s consent, takes
possession prior to the commencement of the term, Lessee shall do so subject to
all of the covenants and conditions hereof and shall pay for the period from the
date of taking possession until the commencement of the term at the same rent as
that prescribed for an equal period during the term. Notwithstanding anything to
the contrary herein, Lessee shall be permitted to install its fixtures and other
equipment and such activities shall not be considered to be taking possession
and Lessee shall not be required to pay rent until the commencement date. Prior
to occupancy, Lessee shall submit to Lessor the required certificate of
insurance as required under Section 4.l herein.

1.5 BASE RENT AMOUNT AND PAYMENT: Lessee shall pay to Lessor as rent, in
advance, without deduction, set-off, prior notice or demand, the following sums:

 

Dates

   Rate PSF     Monthly Payment  

7/1/2014-9/30/2014*

   $ 0.00 *    $ 0.00 * 

10/1/2014-9/30/2017

   $ 5.75      $ 13,767.90   

10/1/2017-9/30/2021

   $ 6.19      $ 14,821.44   

10/1/2021-9/30/2024

   $ 6.66      $ 15,946.82   

10/1/2024-9/30/2026

   $ 7.17      $ 17,167.97   

 

* base rent only, net charges due

 

1 -



--------------------------------------------------------------------------------

In lawful money of the United States. The base rent shall be paid at the address
set out in Section l.2 or at such other place or places as Lessor may from time
to time direct. Monthly base rental for any partial month shall be pro rated at
the rate of 1/30th of monthly rental per day. All installments of rent not paid
by the tenth (10th) day of the month in which they are due shall bear a late fee
penalty of 2% of the current monthly Base Rent in addition to an interest carry
charge at the then current Wall Street Journal prime rate plus two (2%) percent,
effective from due date until paid in full, as set forth in Section 1.8 herein.

1.6 SECURITY DEPOSIT: Intentionally Deleted

1.7 ADDITIONAL CHARGES/ESCROW PAYMENTS: Lessee agrees to pay its proportionate
share 42.94% (as further defined in Section 17.1) payable by Lessor pursuant to
(i) Section 3.1 entitled “Real Estate Taxes and Assessments”, (ii) the cost of
maintaining insurance pursuant to Section 4.2 entitled “Lessor’s Fire & Extended
Risk Insurance” and (iii) the cost of any common area charges payable by Lessee
in accordance with Section 17.1 entitled “Common area maintenance (CAM)”. During
each month of the term of this Lease, on the same day that rent is due
hereunder, Lessee shall escrow with Lessor an amount equal to one-twelfth
(1/12) of the estimated annual cost of its proportionate share of such items.
Lessee authorizes Lessor to use the funds deposited with Lessor under this
Section 1.7 to pay such costs. The initial monthly escrow payments are based
upon the estimated amount for the year in question, and shall be increased or
decreased periodically to reflect the projected actual cost of all such items.
Lessor makes no representation or warranty as to the accuracy of these
estimates. They are estimates only and subject to adjustment as herein provided.
If Lessee’s total escrow payments are less than Lessee’s actual proportionate
share of all such items, Lessee shall pay the difference to Lessor within ten
(10) days after demand. If the total escrow payments of Lessee are more than
Lessee’s actual proportionate share of all such items, Lessor shall retain such
excess and credit it against Lessee’s next escrow payment(s), or if the Lease
has terminated, immediately refund such amounts to Lessee. The amount of the
monthly rental and the initial monthly escrow payments for the first month
beginning July 1, 2014 are as follows:

 

(1)

   Base Rent Amount & Payment as set forth in Section 1.5*    $ 0.00   

(2)

   Real Estate Taxes & Assessments-Escrow Payment as set forth in Section 3.1   
$ 1,508.48   

(3)

  

Lessor’s Fire & Extended Risk Insurance-Escrow Payment as set forth in Section
4.2

   $ 215.50   

(4)

   Common area maintenance (CAM)-Escrow Payment as set forth in Section 17.1   
$ 1,316.93         

 

 

     Monthly Payment Total:    $ 3,040.91   

The amount of the monthly rental and the initial monthly escrow payments for the
month beginning October 1, 2014 are as follows:

 

(1)

   Base Rent Amount & Payment as set forth in Section 1.5*    $ 13,767.90   

(2)

   Real Estate Taxes & Assessments-Escrow Payment as set forth in Section 3.1   
$ 1,508.48   

(3)

  

Lessor’s Fire & Extended Risk Insurance-Escrow Payment as set forth in Section
4.2

   $ 215.50   

(4)

   Common area maintenance (CAM)-Escrow Payment as set forth in Section 17.1   
$ 1,316.93         

 

 

     Monthly Payment Total:      16,808.81   

 

* Payment will adjust as Base Rent Amount adjusts per Section 1.5 (item #1
above) and as reconciliations adjust each year (item #’s 2-4 above)

In addition to the foregoing Base Rent, Lessee shall pay to Lessor as additional
rent all charges required to be paid by Lessee under the provisions of this
Lease, whether or not the same are designated as “Additional Rent”. If such
charges are not paid at the time provided in this Lease, they shall be payable
as additional rent upon demand or with the next installment of Base Rent
thereafter falling due, whichever shall first occur, but nothing herein
contained shall be deemed to suspend or authorize delay in the payment of any
charge at the time the same becomes due and payable under this Lease.

 

2 -



--------------------------------------------------------------------------------

1.8 NET LEASE: Except for Lessor’s duties as outlined in Section 6.2 herein or
elsewhere in this Lease, it is the purpose and intent of Lessor and Lessee that
rent payable hereunder shall be net to Lessor so that this Lease shall yield to
Lessor the net rent specified, in each year during the Term of this Lease, free
to any charge, assessments, or impositions of any charged, assessed, or imposed
on or against the Premises, and without abatement, deduction or set-off by
Lessee, except as hereinafter specifically otherwise provided and Lessor shall
not be expected or required to pay any such charge, assessment or imposition, or
be under any obligation or liability hereunder, except as herein expressly set
forth, and that all costs, expenses and obligations of any kind relating to the
maintenance and operation of the Premises foreseen or unforeseen, including all
alterations, repairs and replacements as hereinafter provided which may arise or
become due during the Term of this Lease shall be paid by Lessee, and Lessor
shall be indemnified and saved harmless by Lessee from and against such costs,
expenses, and obligations.

1.9 USE: Lessee shall use and occupy the Premises for offices, lab and tech
servicing, and warehousing of medical devices, and related usages of medical
devices and for no other purpose without the prior written consent of Lessor,
which consent shall not be unreasonably delayed, withheld or conditioned. Lessee
shall not use or permit the Premises or any part thereof to be used for any
purpose other than the purpose expressly authorized herein. Notwithstanding
anything in this Lease to the contrary, if Lessee is not otherwise in default
under the Lease, and continues to make all payments of minimum Rent and other
charges in accordance with the terms of the Lease including payment of
utilities, Lessee shall not be deemed in breach because of its failure to
operate business from the Premises.

2. UTILITIES

2.1 LESSEE’S UTILITIES: Lessor shall provide mains and conduits to supply water,
gas, electricity, and sanitary sewage to the Property. Lessor shall arrange to
have all utilities separately metered, at Lessor’s expense. All utility leads
and conduits have been installed at Lessor’s expense. Lessor agrees to pay all
tap-in fees, impact fees and any other charges associated with the connection of
all the utilities. Lessee shall pay, when due, all charges for garbage,
disposal, refuse removal, electricity, gas, fuel oil, L.P. gas, telephone,
janitorial, interior landscaping, internet access, and any other materials and
utility services or energy source furnished in or about the Premises during the
term of this Lease, and any renewal or extension thereof. If Lessor elects to
furnish any of the foregoing utility services or other services furnished or
caused to be furnished to Lessee, then the rate charged by Lessor shall not
exceed the rate Lessee would be required to pay to a utility company or service
company furnishing said utility(ies) or service(s).

3. REAL ESTATE TAXES, ASSESSMENTS, AND PERSONAL PROPERTY

3.1 REAL ESTATE TAXES & ASSESSMENTS: Lessor shall pay all Real Estate Taxes and
special assessments levied against the Premises throughout the term of this
Lease. However, Lessee shall reimburse Lessor for its proportionate share of
such real estate taxes pursuant to Section 1.7 herein. Additionally, Lessee
shall reimburse Lessor for its proportionate share of such special assessments
pursuant to Section 1.7 herein. In the event the Premises are not separately
assessed Lessee’s share shall be an equitable proportion of the real property
taxes or assessments for all of the land and improvements included within the
tax parcel assessed, such proportion to be determined by Lessor from the
respective valuations assigned in the Assessor’s worksheets or such other
information as is reasonably available to the Lessor. In addition, any cost
associated with a successful tax appeal resulting in a lower than assessed value
for the property shall be paid by the Lessee on a pro-rata basis. Lessor’s
determination thereof shall be conclusive. Real Estate Taxes shall exclude:

 

  a. Franchise, gift, transfer, excise, capital stock, estate succession or
inheritance taxes;

 

  b. Personal property taxes payable by Lessor on its property;

 

  c. Penalties or interest for late payment of Real Estate Taxes, whereas due to
late payment by Lessee

 

3 -



--------------------------------------------------------------------------------

  d. Income taxes relating to the income and gain of the Lessor which are not in
the nature of ad valorem real estate taxes.

Tenant shall be entitled to inspect and copy original bills for any costs which
are imposed under this Section.

3.2 PAYMENT: All such additional rentals shall be payable from Lessee to Lessor
within fifteen (15) days after receipt of an invoice from Lessor advising Lessee
of the increase in taxes to be paid by Lessee. Taxes for the last year of the
term hereof shall be pro rated between Lessor and Lessee as of the expiration of
the term. The Lessee’s share of such cost shall be determined on an annual basis
for each calendar twelve month period ending on December 31st, prorating
fractional years. The Lessee’s share of such annual cost shall be estimated as
of the beginning of the term hereof and at the beginning of each calendar year
thereafter and a monthly rate determined, and Lessee shall pay such estimated
charge on the first day of each month in advance. If the monthly payment made by
Lessee in such year results in a deficiency, said deficiency shall be paid by
Lessee within fifteen (15) days after receipt of invoice from Lessor. If
estimated payments result in excess payments by the Lessee, then said excess
shall be applied toward subsequent monthly tax estimates for subsequent monthly
payments, which shall be reduced accordingly until the excess is fully
exhausted, or immediately paid to Lessee upon termination of this Lease. With
respect to any assessments which may be levied against or upon the Premises, or
which under the laws then in force may be evidenced by improvement or other
bonds, or may be paid in annual installments, only the amount of such annual
installment (with appropriate proration for any partial year) and interest due
thereon shall be included within the computation of the annual real estate taxes
and special assessments levied against the Premises. Notwithstanding anything
herein to the contrary, in no event shall Lessee be liable for more than the
reasonable portion of any assessment applicable to the Lease Term.

3.3 PERSONAL PROPERTY: Lessee shall pay, prior to delinquency all taxes assessed
against and levied upon any trade fixtures, furnishings, equipment and all other
personal property of Lessee contained in the Premises or elsewhere and shall pay
all taxes attributable to any Leasehold improvements which may be made to the
Premises by Lessee. When possible, Lessee shall cause said trade fixtures,
furnishings, equipment, personal property and Leasehold improvements to be
separately assessed. If however, any or all of same shall be assessed and taxed
with Lessor’s real property, Lessee shall pay to Lessor such taxes as are
attributable to Lessee’s trade fixtures, furnishings, equipment, personal
property and Leasehold improvements within fifteen (15) days after receipt of an
invoice from Lessor advising Lessee of the taxes applicable to Lessee’s
property.

4. INSURANCE

4.1 LESSEE’S INSURANCE: Lessee, shall at all times during the term hereof, and
at its own cost and expense, procure and continue in force bodily injury
liability and property damage liability insurance, which policies shall name
Lessor as an additional insured. Such insurance at all times shall be in an
amount of not less than TWO MILLION DOLLARS ($2,000,000.00) aggregate limit
coverage. The aforementioned minimum limits of policies shall not, however,
limit the liability of Lessee hereunder. Lessee shall at all times during the
term of this Lease keep and maintain in force and effect insurance coverage
providing protection against loss, damage or injury by whatever means, with
respect to all improvements, betterments, furniture, fixtures, machinery,
equipment, stock in trade and all other items kept, used or maintained by Lessee
in, on or about the Premises. Lessee shall also procure and continue in force
throughout the term workmen’s compensation insurance. The aforementioned
insurance shall be with companies having a rating of not less than Best’s AX
rating. Certificates of such insurance shall be furnished to Lessor by the
insurance companies, and no such policy shall be cancelable or subject to
reduction of coverage or other modification except after TEN (10) days prior
written notice to Lessor, unless such insurer refuses to provide such notice.

4.2 LESSOR’S FIRE AND EXTENDED RISK INSURANCE: Lessor shall maintain in effect
throughout the term of this Lease, a policy or policies of insurance providing
special form fire and extended risk

 

4 -



--------------------------------------------------------------------------------

coverage subject to standard exclusions, such insurance to be to an extent of at
least ninety (90) percent of the full insurable replacement value of the
building in which the Premises are located (exclusive of Lessee’s improvements
and betterments, and furniture, trade fixtures, machinery, and equipment of
Lessee), and insurance for Lessor’s loss of income, and general and umbrella
liability insurance on the building and common areas.

4.3 INCREASE IN FIRE AND EXTENDED COVERAGE INSURANCE PREMIUMS: Except in the
ordinary course of Lessee’s business, provided however Lessee does hereby
acknowledge that it does not use any items in its business which would increase
Lessor’s property insurance premiums, Lessee agrees not to keep, use, sell or
offer for sale in or upon the Premises any article or good which may be
prohibited by the standard form of fire and extended coverage insurance policy.
Lessee agrees to pay upon demand any increase in premium for fire and extended
coverage and general and umbrella liability insurance on the building and common
areas, that may be charged during the term of this Lease on the amount of such
insurance which may be carried by Lessor on said Premises or the College
Crossing Business Park, Building K, which is commonly addressed as 11102 - 11134
Strang Line Road of which the same are a part, resulting from the noncompliance
of this Section 4.3 by Lessee, whether or not Lessor has consented to such use.

4.4 WAIVER OF RIGHTS: Lessor and Lessee hereby waive any rights each may have
against the other on account of any loss or damage occasioned to the Lessor or
the Lessee, as the case may be, or to the Premises or its contents, and which
may arise from any risk generally covered by fire and extended risk coverage
insurance. The parties shall obtain from their respective insurance companies;
if possible, insuring the property a waiver of any right of subrogation which
said insurance company may have against the Lessor or the Lessee as the case may
be. For purposes of this Section, the definition of the terms Lessor and Lessee
as used herein shall include all agents, representatives, heirs, insurers, and
assigns of either Lessee or Lessor. Lessee will indemnify and save harmless
Lessor, its agents and servants, from and against any and all claims, actions,
damages, suits judgments, decrees, orders, liability and expense in connection
with loss of life, personal injury and/or damage to property arising from or out
of any occurrence in, upon or about the Premises, or in the occupancy or use by
Lessee of the Premises or any part thereof, or occasioned wholly or in part by
any act or omission of Lessee, its agents, contractors, employees, servants, or
sublessees, unless the same be caused by the willful or negligent act of Lessor.

5. DAMAGE OR DESTRUCTION

5.1 DUTY TO REPAIR: If the Premises shall be partially or totally destroyed by
fire or other casualty insurable under full standard fire and extended risk
insurance, so as to become partially or totally untenantable, the same (unless
Lessor shall elect not to rebuild as hereinafter provided) shall be repaired and
restored by and at the cost of Lessor, and a just and proportionate part of the
rent, as provided for hereinafter, shall be abated until the Premises are so
restored. However, this duty to repair would not relieve Lessee from its
obligations for Lessee’s insurance as set forth in Section 4.1, nor would it
relieve Lessee from its obligations for repairs to glass or glazing from
vandalism, malicious mischief, or other damages as set forth in Section 6.3
herein. Notwithstanding anything herein to the contrary, if the work of
repairing or restoring Premises to pre-casualty condition is not completed
within two hundred seventy (270) days after the date of said casualty, Lessee
shall have the right to terminate this lease by providing written notice to
Lessor.

5.2 DAMAGE DURING LAST YEAR OF TERM: Notwithstanding anything to the contrary
herein contained, if the Premises be damaged or destroyed during the last year
of the term of this Lease to an extent greater than twenty-five (25) percent of
the then replacement value of the improvements on the Premises, Lessor may elect
not to restore, such election on the part of Lessor to be given by notice to
Lessee within thirty (30) days after the date of damage or destruction. In the
event Lessor so elects to terminate then this Lease shall be terminated as of
the date of giving of such notice or the date Lessee completes its vacation from
the Premises, whichever be the later. All proceeds of insurance covering
Lessor’s interest in the Premises shall be payable to the Lessor.

 

5 -



--------------------------------------------------------------------------------

6. MAINTENANCE AND REPAIRS

6.1 CONDITION ON COMMENCEMENT: The acceptance of possession of the Premises by
Lessee shall not constitute a waiver by Lessee of any warranted defects in the
construction of the Premises or of any failure by Lessor to perform its
agreements herein contained, and Lessee may, at any time thereafter, require
Lessor to perform all of its agreements and repair any such defects, provided
notice of any defects made in writing within ninety (90) days of occupancy.

6.2 LESSOR’S DUTIES: Lessor at its sole cost and expense shall maintain in a
good state of repair all structural portion of the roof, walls, floors and
foundations, and exterior common areas except for any repairs caused by the
wrongful or negligent act of Lessee and/or its agents. If Lessee is still
occupying the Premises after the tenth (10th) year of the Lease, Lessee will not
be obligated for any amortization of the replacement cost for HVAC that extends
beyond the expiration of the Lease term.

6.3 LESSEE’S DUTIES: Except as otherwise provided herein, Lessee, at its sole
cost and expense but subject to any warranties provided in the Lease, shall
maintain, in a clean and sanitary condition and a good state of repair, or
replacement, if warranted all portions of the Premises herein that are not
included in Section 6.2 entitled “Lessor’s Duties”. This shall include, but in
no way be limited to, all plumbing, sewage, heating, air conditioning and
ventilation, fans, wiring, windows and glazing, doors (metal and glass
man-doors, drive-in and dock doors), floors, ceilings, interior walls and the
interior surface of exterior walls, dock seals, plates, levelers and bumpers,
drive-in ramps, and all fixtures and equipment, to the extent such items service
only the Premises. In addition, Lessee shall maintain adequate heat in order to
prevent freezing of plumbing and fire sprinkler systems. Lessor shall assign to
Lessee any rights which it has under any manufacturer’s warranties concerning
any building components including specifically the HVAC system, electrical
system and plumbing, as it relates to Lessee’s space.

6.4 PREVENTATIVE MAINTENANCE: HVAC: Lessee, at its sole cost and expense, shall
have maintained, in a clean and sanitary condition, and in a good state of
repair, all portions of heating, ventilating, and air conditioning equipment
located in the Premises. Lessee shall submit to Lessor, a copy of a fully
executed Preventative Maintenance Contract, on or before July 31, 2014 with a
qualified (which includes insured) HVAC contractor the Preventative Maintenance
Program as required herein. On behalf of Lessor, Block Real Estate Services, LLC
shall provide Lessee with a list of qualified HVAC contractors from which Lessee
may choose, or Lessee may choose to have Block Maintenance Solutions provide a
bid and contract with Lessee for these services. Such Preventative Maintenance
Contract inspections should be done to manufacturer’s specifications and shall
have a minimum of four annual visits, including a springtime inspection with
condenser cleaning and filter change; summer inspection and filter change; fall
heating inspection and filter change; winter inspection and filter change; along
with written reports from each visit, from the HVAC contractor, which Lessee
shall submit to Lessor, within 30 days of each inspection Lessor, at its option,
shall have the right, but not the obligation, to make periodic inspections of
the premises and equipment and advise Lessee of any maintenance required, and
Lessee shall promptly have performed such maintenance, at Lessee’s sole expense.

6.5 FAILURE TO PERFORM: In the event Lessee fails to maintain the Premises
pursuant to this Lease, Lessor shall give Lessee written notice and twenty
(20) days to do such acts as are reasonably required to so maintain the
Premises. In the event Lessee fails to promptly commence such work and
diligently prosecute it to completion, then Lessor shall have the right to do
such acts and expend such funds at the expense of Lessee as are reasonably
required to perform such work. Any amount so expended by Lessor shall be paid by
Lessee promptly after demand. Lessor shall have no liability to Lessee for any
damage, inconvenience or interference with the use of the Premises by Lessee as
a result of performing any such work.

6.6 WAIVER BY LESSEE: Lessee waives all rights to make repairs at the expense of
Lessor as provided for in any statute or law in effect at the time of execution
of this Lease or any amendment thereof or any other statute or law which may be
hereafter enacted during the term of this Lease.

 

6 -



--------------------------------------------------------------------------------

6.7 COMPLIANCE WITH LAWS: Lessor and Lessee, as to the portion of the Premises
required to be maintained by them, each shall do all acts required to comply
with all applicable laws, ordinances, regulations and rules on any public
authority or organization relating to the maintenance of the Premises. Lessee
represents and covenants that it shall conduct its occupancy and use the
Premises (and if necessary place the Premises) in accordance and compliance with
the AMERICANS WITH DISABILITIES ACT (ADA) including, but not limited to,
modifying its policies, practices and procedures, and providing auxiliary aids
and services to the disabled persons if required in order to so comply provided
Lessee shall not be required to undertake any construction or structural
improvements to the Premises. Furthermore, Lessee covenants and agrees that any
and all alterations or improvements made by Lessee to the Premises shall comply
with the ADA. Lessor covenants and agrees that when provided, the Premises, and
any and all alterations or improvements made by Lessor to the Premises, shall
comply with the ADA.

6.8 CONDITION AT END OF TERM: Upon the termination of this Lease or upon the
expiration of the term of this Lease, Lessee shall surrender the Premises in the
same condition as received, ordinary and reasonable wear and tear and damage by
fire, earthquake, act of God or the elements, alterations or additions permitted
under this Lease and acts of abutting property owners and persons over whom
Lessee has no control over excepted. Lessee shall leave the Premises broom
clean.

7. ALTERATIONS

7.1 LESSEE’S RIGHT TO MAKE: Lessee shall not make or permit to be made any
alteration or changes in or additions to the Premises without the prior written
consent of Lessor, which consent shall not be unreasonably withheld, delayed or
conditioned. No work shall be commenced until Lessor shall have posted proper
notices of non-responsibility. Notwithstanding anything herein to the contrary,
Lessee shall not be required to obtain Lessor’s consent for any alteration,
addition or improvement for which the total cost is $5,000 or less or which is
non-structural in nature, but must provide notice to Landlord with plans prior
to any work commencing.

7.2 OWNERSHIP AND REMOVAL: All alterations, changes and additions made to or on
the Premises shall be made at the sole cost and expense of Lessee and, upon
completion, except trade fixtures, shall become part of the Premises, and the
property of Lessor and upon termination of this Lease or upon expiration of the
term shall be surrendered to the Lessor. Upon the termination of this Lease, or
by notice delivered at least thirty (30) days prior to the expiration of the
term, Lessor shall have the right to require Lessee at its sole expense, to
remove from the Premises as of the end of the term all fixtures and equipment
placed or installed on the Premises by Lessee with any damage caused to the
Premises by such removal to be repaired by and at the expense of Lessee.

8. LIENS

8.1 LESSEE’S OBLIGATION: Lessee shall keep the Premises and any building of
which the Premises are a part, free and clear of any liens arising out of work
performed or caused to be performed by Lessee and shall indemnify, hold harmless
and defend Lessor from any liens and encumbrances arising out of any work
performed or materials furnished by or at the direction of Lessee. In the event
any lien is filed, Lessee shall do all acts necessary to discharge any lien
within thirty (30) days of filing, or if Lessee desires to contest any lien,
then Lessee shall deposit with Lessor such security as Lessor shall demand to
insure the payment of the lien claim. In the event Lessee shall fail to pay any
lien claim when due or shall fail to deposit the security with Lessor, then
Lessor shall have the right to expend all sums necessary to discharge the lien
claim, and Lessee shall pay promptly after demand all sums expended by Lessor in
discharging any lien, including attorneys’ fees and costs.

 

7 -



--------------------------------------------------------------------------------

9. ENTRY

9.1 RIGHTS OF LESSOR: Upon prior notice, Lessor and its agents shall have the
right at any reasonable time upon prior notice to Lessee to enter upon the
Premises for the purpose of inspection, serving or posting notices, showing to a
prospective purchaser or Lessee, or making any changes or alteration or repairs
which Lessor shall deem necessary for the protection, improvement or
preservation of the Premises or the building in which the Premises are a part or
for any other lawful purpose.

10. INDEMNIFICATION

10.1 LESSEE’S OBLIGATION: Lessee shall hold harmless, indemnify and defend
Lessor and its employees against all claims, demands, and action for loss,
liability, damage, cost and expense (including attorney fees) resulting from
injury or death to any person and damage to property caused by the act or
omission of any person, except Lessor and its employees, while in, or upon the
Premises during the term of this Lease or any occupancy hereunder.

10.2 LESSOR’S OBLIGATION: Lessor shall hold harmless, indemnify and defend
Lessee and its employees against all claims, demands, and action for loss,
liability, damage, cost and expense (including attorney fees) resulting from
injury or death to any person and damage to property caused by the act or
omission of any person, except Lessee and its employees, while in, or upon the
Premises during the term of this Lease or any occupancy hereunder.

11. DEFAULT AND REMEDIES

11.1 EVENTS: The occurrence of any of the following shall, at the option of
Lessor, constitute a material default and breach of this Lease by Lessee:
(i) Any failure by Lessee to pay the rental within five (5) (5) days of its due
date or to make any other payment required to be made by Lessee hereunder.
However, it shall not be considered a material default with respect to the first
(1st) time in any twelve (12) month period during the Lease Term; (ii) The
abandonment or vacation of the Premises by Lessee; (iii) A failure by Lessee to
observe and perform any other provision of this Lease to be observed or
performed by Lessee, where such failure continues for thirty (30) days after
receipt of written notice thereof by Lessor to Lessee provided however, that if
the nature of such default is such that the same cannot reasonably be cured
within such thirty (30) day period Lessee shall not be deemed in default
hereunder if Lessee commences such cure within said thirty (30) day period and
thereafter diligently prosecutes the same to completion; (iv) The making by
Lessee of any general assignment for the benefit of creditors; the filing by or
against Lessee of a petition to have Lessee adjudged a bankrupt or of a petition
for reorganization or arrangement under any law relating to bankruptcy (unless,
in the case of a petition filed against Lessee, the same is dismissed within
sixty (60) days); appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within thirty
(30) days or the attachment, execution or other judicial seizure of Lessee’s
interest in this Lease, where such seizure is not discharged within thirty
(30) days.

11.2 RIGHT OF RECOVERY: In the event of any such default by Lessee, after the
expiration of any applicable cure period, then in addition to any other remedies
available to Lessor at law or in equity, Lessor shall have the immediate option
to terminate this Lease and all rights of Lessee hereunder by giving written
notice of such intention to terminate. In the event that Lessor shall elect to
terminate this Lease then Lessor may recover from Lessee: (i) The worth at the
time of award of any unpaid rent which had been earned at the time of such
termination plus; (ii) any other amount reasonably necessary to compensate
Lessor for all the detriment proximately caused by Lessee’s failure to perform
his obligations under this Lease or which in the ordinary course of events would
be likely to result there from, and; (iii) at the Lessor’s election such other
amounts in addition to or in lieu of the foregoing as may be permitted from time
to time by applicable Kansas law. The term “rent” as used herein, shall be
deemed to be and to mean the minimum annual rental and all other sums required
to be paid by Lessee pursuant to the terms of this Lease. As used in (i) above,
the “worth

 

8 -



--------------------------------------------------------------------------------

at the time of award” is computed by allowing interest at the rate of ten
(10%) percent per annum. All actual and reasonable costs incurred by Lessor in
collecting any amounts and damages owing by Lessee pursuant to the provisions of
this Lease or to enforce any provision of this Lease, including reasonable
attorneys’ fees from the date any such matter is turned over to an attorney,
provided Lessor prevails in court, will also be recoverable by Lessor from
Lessee.

11.3 RIGHT TO RE-ENTER: In the event of any such default by Lessee, Lessor shall
also have the right, after receipt of a valid court order, with or without
terminating this Lease, to re-enter the Premises and remove all persons and
property from the Premises; such property may be removed and stored in a public
warehouse or elsewhere at the cost of and for the account of Lessee.

11.4 RIGHTS OF LESSOR: In the event that Lessor shall elect to re-enter as
provided in Section 11.3 above or shall take possession of the Premises pursuant
to legal proceeding or pursuant to any notice provided by law, then if Lessor
does not elect to terminate this Lease, as provided in Section 11.2 above, then
Lessor may from time to time, without terminating this Lease, either recover all
rentals as they become due or relet the Premises or any part thereof for such
term or terms and at such rental or rentals and upon such other terms and
conditions as Lessor in its reasonable discretion may deem advisable with the
right to make necessary repairs to the Premises. Lessor acknowledges it has a
duty to mitigate its damages.

In the event that Lessor shall elect to so relet, then rentals received by
Lessor from such reletting shall be applied: first, to the payment of any
indebtedness other than rent due hereunder from Lessee to Lessor; second, to the
payment of any cost of such reletting; third, to the payment of the cost of any
alterations and repairs to the Premises; fourth, to the payment of rent due and
unpaid hereunder; and the residue, if any, shall be held by Lessor and applied
in payment of future rent as the same may become due and payable hereunder.
Should that portion of such rentals received from such reletting during any
month, which is applied by the payment of rent hereunder, be less than the rent
payable during that month by Lessee hereunder, then Lessee shall pay such
deficiency to Lessor immediately upon demand therefore by Lessor. Such
deficiency shall be calculated and paid monthly. Lessee shall also pay to
Lessor, as soon as ascertained, any costs and expenses incurred by Lessor in
such reletting or in making such standard and reasonable alterations and repairs
not covered by the rentals received from such reletting.

12. ASSIGNMENT AND SUBLETTING

12.1 ASSIGNING AND SUBLETTING: Lessee shall not sublet the Premises or any part
thereof and Lessee shall not assign, transfer, pledge, mortgage or otherwise
encumber this Lease, or any portion of the term thereof, without the previous
written consent in each instance of Lessor, and Lessee shall furnish to Lessor
copy of such proposed instrument. The consent of the Lessor shall not be
unreasonably withheld, conditioned or delayed. Permission is, however, granted
Lessee to assign this Lease and also to sublet the Premises to any subsidiary
corporation of Lessee, or parent or affiliated corporations of Lessee, upon
giving Lessor written notice of intent to so do. In the event of any assignment
or subletting, Lessee shall remain the principal obligor to the Lessor under all
covenants of this Lease, and by accepting any assignment or subletting, an
assignee or sublessee shall become bound by and shall perform and shall become
entitled to the benefit of all of the terms, conditions and covenants by which
the Lessee hereunder is bound. An assignment, forbidden within the meaning of
this Section, shall be deemed to include a sale of all or substantially all of
Lessee’s assets or one or more sales or transfers, by operation of law or
otherwise, or creation of new stock, by which an aggregate of more than fifty
percent (50%) of Lessee’s stock shall be vested in a party or parties who are
non-stockholders as of the date hereof. The restriction as to stock sales shall
not apply if Lessee’s stock is listed on a recognized security exchange. If
Lessee wishes to list the

Premises with a real estate agent or broker for purposes of subletting or
assigning its Leasehold interest in the Premises, Lessee agrees to use the real
estate broker then representing Lessor at the College Crossing Business Park
Building K, which is commonly addressed as 11102 - 11134 Strang Line Road, as
Lessee’s exclusive agent for such purposes. Lessee further agrees to continue to
use such broker as long as it is diligently seeking an assignee or sublessee.

 

9 -



--------------------------------------------------------------------------------

In the event of a sale of all or substantially all of Lessee’s assets, the
purchaser thereof shall be deemed to assume all of Lessee’s obligations under
this Lease from and after the date of such acquisition, whether or not assumed
in writing. In connection with such sale, Lessee shall cause the purchaser to
execute an assumption agreement acceptable to Lessor.

Notwithstanding anything contained in this Section 12.1, Lessor shall not be
required to consent to an assignment of this Lease or a sublease of all or part
of the Premises by Lessee to any lessee who is currently occupying space in the
Building or any building in the Great Kansas City Metropolitan area (or has
occupied such space during the immediately preceding twelve (12) month period
prior Lessee’s request for Lessor consent), which is owned or managed by Lessor
o any affiliate of Lessor or at rental rates less than the current advertised
market rental rate for the Building as established by Lessor.

Upon Lessor’s approval of any assignment or sublease, Lessee shall pay to Lessor
a reasonable charge to cover Lessor’s administrative and out-of-pocket costs and
expenses in connection with the approval, which amount shall not exceed Seven
Hundred Fifty Dollars ($750.00). Lessee shall not advertise or allow the
Premises to be advertised as being available for lease without the prior written
approval by Lessor of the form and content of such advertisement.

Lessee shall pay to Lessor within five (5) days after receipt by Lessee 50% of
the Excess Consideration from any approved assignment or any approved sublease.
Excess Consideration is defined as the an amount of the monthly sublease rent
received by Lessee less an amount equal to the sum of all Rent and Occupancy
Cost payable by Lessee to Lessor under this Lease in respect of such Premises
assignment of subleased after the date of such assignment or sublease

12.2 VIOLATION: No consent to any assignment, voluntarily or by operation of
law, of this Lease, or any subletting of the Premises shall be deemed to be a
consent to any subsequent assignment or subletting except as to the specific
instance covered thereby.

13. EXERCISE OF EMINENT DOMAIN

13.1 PREMISES TAKEN: If the Premises or any portion thereof are taken under the
power of eminent domain, or sold under the threat of the exercise of said power
(all of which are herein called “condemnation”) this Lease shall terminate as to
the part so taken as of the date the condemning authority takes title or
possession, whichever first occurs. If more than ten (10) percent of the floor
area of the Premises or more than twenty-five (25) percent of the land area of
the Premises which is not occupied by any improvements, is taken by
condemnation, Lessee or Lessor may at either’s option, to be exercised in
writing only within ten (10) days after Lessor shall have given Lessee written
notice of such condemnation (or in the absence of such notice, within ten
(10) days after the condemning authority shall have taken possession) terminate
this Lease as of the date the condemning authority takes such possession.

13.2 PREMISES REMAINING: If Lessor or Lessee does not terminate this Lease in
accordance with the foregoing, Lessor, at its expense, shall restore the
improvements to an architectural whole, and this Lease shall remain in full
force and effect as to the portion of the Premises remaining, except that the
rent shall be reduced in the proportion that the floor area taken bears to the
total floor area of the building situated on the Premises. Any award for the
taking of all or any part of the Premises under the power shall be the property
of Lessor, whether such award shall be made as compensation for diminution in
value of the Leasehold or for the taking of the fee, or as severance damages;
provided however, the Lessee shall be entitled to any award for loss or damage
to Lessee’s trade fixtures and removable personal property

 

10 -



--------------------------------------------------------------------------------

14. HOLDING OVER

14.1 TERMS: Upon the expiration or other termination of the Term, Tenant shall
quit and surrender the Leased Premises in good order and condition, ordinary
wear and tear excepted, and shall remove all of its property therefrom, except
as otherwise provided in this Lease. If Tenant retains possession of the Leased
Premises or any part thereof after the termination of this Lease by lapse of
time or otherwise without the written consent of Landlord, Tenant shall pay to
Landlord the monthly installments of Base Rent and all additional rent and other
charges hereunder payable, at one hundred thirty percent (130%) of the rate
payable for the month immediately preceding said holding over, computed on a per
month basis, for each month or part thereof (without reduction for any such
partial month) that Tenant thus remains in possession. The provisions of this
Paragraph 14.1 shall not be deemed to limit or exclude any of Landlord’s rights
of re-entry or any other right granted to Landlord hereunder or under law.

15. SUBORDINATION

15.1 SUBORDINATION: This Lease is and shall be subordinate to any, mortgages,
deeds of trust, or any other instrument of security which have been or shall be
placed on the land and College Crossing Business Park, Building K which is
commonly described as 11102 - 11134 Strang Line Road of which the Premises form
a part (as they may be extended, modified or amended from time to time) and such
subordination is hereby made effective without any further act by Lessee,
provided the holder of any such mortgage, deed of trust or other instrument of
security agrees in writing to honor Lessee’s Lease, so long as Lessee is not in
material default hereunder.

15.2 ESTOPPEL CERTIFICATE: Lessee shall, without charge, at any time and from
time to time, within twenty (20) business days after request by Lessor, deliver
a written instrument to Lessor or any other person, firm or corporation
specified by Lessor, duly executed and acknowledged, certifying that this Lease
is unmodified and in full force and effect, or if there has been any
modification, that the same is in full force and effect as so modified, and
identifying any such modifications; whether or not there are then existing any
set-offs or defenses in favor of Lessee against the enforcement of any of the
terms covenants and conditions of this Lease by Lessor, and if so, specifying
the same, and also whether or not Lessor has observed and performed all of the
terms, covenants and conditions on the part of Lessor to be observed and
performed, and if not, specifying the same; and the dates to which Rent and all
other charges hereunder have been paid. Notwithstanding anything to the contrary
herein, if Lessor requests Lessee to execute an estoppel letter, non-disturbance
agreement, or similar certificate or agreement, Lessee shall not be obligated to
execute and deliver such document(s) more than twice in any six (6) month period
unless Lessor pays the attorney fees incurred by Lessee in responding to such
request.

Lessor shall, with a charge of $500.00, at any time and from time to time, but
no more than twice per year, within twenty (20) business days after request by
Lessee, deliver a written instrument to Lessee or any other person, firm or
corporation specified by Lessee, duly executed and acknowledged, certifying that
this Lease is unmodified and in full force and effect, or if there has been any
modification, that the same is in full force and effect as so modified, and
identifying any such modifications; whether or not there are then existing any
set-offs or defenses in favor of Lessor against the enforcement of any of the
terms covenants and conditions of this Lease by Lessee, and if so, specifying
the same, and also whether or not Lessee has observed and performed all of the
terms, covenants and conditions on the part of Lessee to be observed and
performed, and if not, specifying the same; and the dates to which Rent and all
other charges hereunder have been paid. Notwithstanding anything to the contrary
herein, if Lessee requests Lessor to execute an estoppel letter, non-disturbance
agreement, or similar certificate or agreement, Lessor shall not be obligated to
execute and deliver such document(s) more than twice in any six (6) month period
unless Lessee pays the attorney fees incurred by Lessor in responding to such
request.

15.3 MORTGAGEE PROTECTION: Lessee agrees to give any Mortgagees and/or Trust
Deed Holders, by registered mail, a copy of any Notice of Default served upon
the Lessor, provided that prior to such notice Lessee has been notified, in
writing (by way of Notice of Assignment of Rents and Leases, or otherwise), of
the address of such Mortgagees and/or Trust Deed holders. Lessee further agrees
that if Lessor

 

11 -



--------------------------------------------------------------------------------

shall have failed to cure such default within the time provided for in this
Lease, then the Mortgagees and/or Trust Deed Holders shall have an additional
sixty (60) days within which to cure such default or if such default cannot be
cured within that time, then such additional time as may be necessary if within
such sixty (60) days, any Mortgagee and/or Trust Deed Holder has commenced and
is diligently pursuing the remedies necessary to cure such default (including,
but not limited to, commencement of foreclosure proceedings, if necessary to
affect such cure), in which event this Lease shall not be terminated while such
remedies are being so diligently pursued.

15.4 ATTORNMENT: If this Lease is not extinguished by exercise of a power of
sale, Lessee shall, in the event any proceedings are brought for the foreclosure
of said Premises, or in the event of exercise of power of sale under any
mortgage or deed of trust made by the Lessor covering the Premises (or by deed
in lieu thereof), or in the event of a sale by Lessor of its fee or Leasehold
interest in the property or its interest in this Lease attorn to the purchaser
upon any such foreclosure or sale and recognize such purchaser as Lessor under
this Lease, provided such purchaser agrees in writing to honor Lessee’s lease.

16. SIGNS

16.1 RIGHT OF LESSOR: Lessor reserves the right to the use of the exterior walls
and the roof of the Premises and of the building of which the Premises are a
part.

16.2 RESTRICTIONS ON LESSEE: Lessee shall not inscribe, paint, affix or place
any signs or advertisements on the exterior, interior or roof of the Premises
without the prior written consent of Lessor, which consent shall not be
unreasonably withheld, delayed or conditioned. Any signs to be placed by Lessee
shall be removed by the Lessee upon demand by the Lessor following the
expiration or termination of this Lease, and any damage caused by such removal
shall be repaired at the expense of Lessee. Additionally, Lessee acknowledges
that sign criteria are in full force and effect within College Crossing Business
Park and further agrees that all signage shall conform with said criteria; said
sign restrictions for the Premises attached hereto, made a part hereof, and
labeled Exhibit “B”.

17. MAINTENANCE AND USE OF COMMON AREAS

17.1 COMMON AREA MAINTENANCE (CAM): Lessor shall operate the College Crossing
Business Park and the Premises at a first-class standard, consistent with other
regional business parks in the area. Furthermore, Lessor shall not invoke its
rights under this Lease in such a manner to adversely affect ingress, egress,
visibility or parking to or for the Premises. Lessee shall pay its proportionate
share of the costs incurred by Lessor in the operation, maintenance, and repair
of the Property based on the percentage that the square-footage of the Premises
bears to the total square-footage of the College Crossing Business Park,
commonly described as Building K, which is commonly addressed as 11102 - 11134
Strang Line Road, which contains 66,916 rentable square feet. The Premises
contain 28,733 rentable square feet, with said percentage therefore being 42.94%
.Said expenses for costs shall include, where applicable, but not be limited to,
repairs and maintenance for all common areas, such as, parking lot lights, and
other exterior building lights, including related utility expenses, including
any seasonal lights, dumpster corrals, fences, fire sprinklers, including
monitoring and phone lines for same, alarm permits, and related inspections,
gutters and downspouts, minor roof repairs and/or patching (where such repairs
would not be capitalized), and annual roof inspections and preventative
maintenance, lawn sprinkler lift station, parking lot repairs and maintenance,
including, parking lot striping, sidewalk, loading areas, and curb repairs,
common area building signs (not individual lessee signs), lawn and landscaping
care and maintenance, including irrigation testing, start-up and shut-down of
systems, maintenance and repair; exterior handrails, stair systems, canopies, if
any, and exterior bollards; utilities serving parking lot lights and other
exterior lighting, domestic water and sewer service, if not separately metered,
water for law irrigation and fountains, lot cleaning service, tree service,
patrol service, snow and ice removal, trash removal (when provided by the
Lessor), window washing (when provided by the Lessor); management fees (not to
exceed three and 75/100 (3.75%) percent of the gross rents of the project for
the calendar year) common area plumbing, maintenance personnel salaries and

 

12 -



--------------------------------------------------------------------------------

associated expenses, while conducting any maintenance and repairs included
herein, costs associated with operating and maintaining the onsite post
office/maintenance office, exterior painting, and the annual amortization over
its useful life on a straight-line basis of the costs of any equipment or
capital improvements made by Lessor to the common areas of the building, parking
and loading areas or land in which the premises are a part of, and such other
maintenance, repair, replacement, operation and management costs as Lessor
determines relates to the common areas of the building, parking and loading
areas or land in which the premises are a part.

During each calendar year and any portion thereof during the Lease term, Lessee
will pay to Lessor, subject to limitations hereinafter set forth, a proportion
of the common area operating costs as set forth above. The Lessee’s share of
such cost shall be determined on an annual basis for each calendar twelve month
period ending on December 31st, prorating fractional years. The Lessee’s share
of such annual cost shall be estimated as of the beginning of the term hereof
and at the beginning of each calendar year thereafter and a monthly rate
determined, and Lessee shall pay such estimated charge on the first day of each
month in advance; provided, however, that within sixty (60) days after the end
of each calendar year the Lessor or his designated agent shall determine its net
costs for such year and Lessee’s share thereof and furnish a copy of such
computations in writing to Lessee. If the monthly payment made by Lessee in such
year results in a deficiency, said deficiency shall be paid by Lessee within
thirty (30) days of notice by Lessor. If estimated payments result in excess
payments by the Lessee, then said excess shall be applied toward subsequent
monthly common area maintenance estimates for subsequent monthly payments, which
shall be reduced accordingly until the excess is fully exhausted, or paid to
Lessee immediately upon termination of this Lease for any reason. The Lessor at
the office of his designated agent shall make available during normal business
hours for a period not to exceed ninety (90) days following the billing of said
expenses, copies of all invoices and reasonably detailed accounting records for
review by Lessee. In the event Lessee fails to notify Lessor within said ninety
(90) day period, said billing will be deemed to be accurate and conclusive. In
the event Lessee elects to audit Lessor’s common area maintenance and operating
costs in accordance with this clause, such audit must be conducted by an
independent nationally recognized accounting firm that is not being compensated
on a contingency fee basis.

The estimated charge for the calendar year in which the Lease commences is $0.55
per square foot of gross rentable area, or One Thousand Three Hundred Sixteen &
93/100 Dollars ($1,316.93) per month.

17.2 EMPLOYEE PARKING AREA: Lessee and its employees shall park their motor
vehicles in such areas as Lessor shall from time to time designate as employee
parking areas. Lessee agrees that all loading and unloading operations shall be
conducted so as not to obstruct or hinder the operation of the businesses of the
other Lessees in the said building(s), nor will Lessee unreasonably block or
obstruct any street, sidewalk or right-of-way adjacent to or comprising part of
said building(s). Lessor agrees to provide 72 parking spaces for Lessee’s
employees at all times.

17.3 CONTROL OF COMMON AREAS: All parking areas, driveways, entrances and exits
thereto, pedestrian sidewalks and ramps, landscaped areas, exterior stairways
and all other common areas and facilities provided by Lessor for the common use
of Lessees of said building(s) and their officers, agents, employees and
customers, shall at all times be subject to the exclusive control and management
of Lessor, and Lessor shall have the right from time to time to establish,
modify and enforce reasonable rules and regulations with respect to the use of
all such common areas and facilities. Lessor shall have the right to operate and
maintain the same in such manner as Lessor, in its sole discretion, shall
determine from time to time, including without limitation, the right to employ
all personnel and to make all rules and necessary for the proper operation and
maintenance of said common areas and facilities. All such costs to be shared by
Lessee as provided for in Section 17.1. Notwithstanding anything herein to the
contrary Lessor shall not invoke its rights under this Section in such a manner
as to adversely affect ingress, egress, visibility, or parking for or to the
leased premises.

 

13 -



--------------------------------------------------------------------------------

18. GENERAL PROVISIONS

18.1 OBLIGATION OF LESSEE: Lessee agrees to conduct its business in a manner
that will not be reasonably objectionable to other Lessees in the College
Crossing Business Park, commonly described as Building K, which is commonly
addressed as 11102 - 11134 Strang Line Road of which the Premises are a part,
including noise, vibration, odor, or fumes. In the event Lessor receives
complaints from other Lessees in the building and determine, in its reasonable
judgment, that Lessee is conducting its operations in a manner so as to be
reasonably objectionable to other Lessees, Lessee agrees, upon notice from
Lessor thereof, to promptly modify the conduct of its operations to eliminate
such objectionable operations. In such event that said conduct is not modified,
Lessee shall be deemed in default of its obligations under this Lease.

According to the City of Lenexa, Kansas ordinance, smoking is prohibited within
any enclosed facility of employment, which includes the building and the land,
which it is constructed upon. Lessee may, at Lessee’s option, designate an area
within the Premises for such purposes.

18.2 QUIET ENJOYMENT: Provided Lessee performs all of its material covenants and
obligations hereunder, Lessor covenants that Lessee shall have peaceful and
quiet enjoyment of the Premises without hindrance on the part of Lessor and
Lessor will warrant and defend Lessee in the peaceful and quiet enjoyment of the
Premises against claims of all persons claiming through or under the Lessor.

18.3 STATEMENT OF LEASE STATUS: Lessee shall, at any time during the term of
this Lease, upon not less than twenty (20) days prior written notice from
Lessor, execute and deliver to Lessor, a statement in writing certifying that
this Lease is unmodified and in full force and effect (or, if modified, stating
the nature of such modification) and the date to which the rent and other
charges are paid in advance, if any, and acknowledging that there are not, to
Lessee’s knowledge, any uncured defaults on the part of Lessor hereunder or
specifying such defaults if they are claimed. Any such statement may be
conclusively relied upon by any prospective purchaser or encumbrancer of the
Premises. Lessee’s failure to deliver such statement within such time shall be
conclusive upon the Lessee that (i) this Lease is in full force and effect
without modification except as may be represented by Lessor; (ii) there are no
uncured defaults in Lessor’s performance; (iii) not more than one month’s rent
has been paid in advance. In addition, Lessee shall make such other
certifications as are reasonably required by Lessor’s mortgagee. Notwithstanding
anything to the contrary herein, if Lessor requests Lessee to execute any such
statement, Lessee shall not be obligated to execute and deliver such document(s)
more than once in any six (6) month period unless Lessor pays the attorney fees
incurred by Lessee in responding to such request.

18.4 TRANSFER OF LESSOR’S INTEREST IN PREMISES: In the event of any sale or
exchange of the Premises by Lessor and assignment by Lessor of this Lease, the
Lessor shall be entirely freed and relieved of its covenants and obligations
contained in, or derived from the Lease arising out of any act, occurrence or
omission relating to the Premises or this Lease occurring after the consummation
of such sale or exchange and assignment, provided however, that the new owner
shall assume and agree to perform all the covenants and obligations of Lessor
contained herein. In the event of such sale or exchange, this Lease shall
nevertheless remain unimpaired and in full force and effect and Lessee hereunder
agrees to attorn to the then owner of the Premises, provided such owner agrees
in writing to honor Lessee’s Lease.

18.5 OBLIGATIONS OF SUCCESSORS: The parties hereto agree that all the provisions
hereof are to be construed as covenants and agreements as though the words
importing such covenants and agreements were used in each separate paragraph
hereof, and that all of the provisions hereof shall bind and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns.

18.6 CAPTIONS: The captions of the articles and paragraphs contained in this
Lease are for convenience only and shall not be deemed to be relevant in
resolving any questions of interpretation or construction of any article or
paragraph of this Lease.

 

14 -



--------------------------------------------------------------------------------

18.7 NOTICES: Whenever under this Lease provision is made for any demand, notice
or declaration of any kind, or where it is deemed desirable or necessary by
either party to give or serve any such notice, demand or declaration to the
other party, it shall be in writing and served either personally or sent by
certified mail, postage prepaid, addressed at the addresses set forth below.
Either party may, by like notice at any time and from time to time, designate a
different address to which notices shall be sent. Notices shall be deemed given
when received, but if delivery is not accepted, on the earlier of the date
delivery is refused or the third business day after the same is deposited with
the United States Postal Service. Any notices given by a party to this Agreement
may be provided by that party’s attorney.

18.8 APPLICABLE LAW: This Lease shall be governed and interpreted solely by the
Laws of the State of Kansas then in force. Each number, singular or plural, as
used in this Lease shall include all numbers, and each gender shall be deemed to
include all genders.

18.9 TIME AND JOINT AND SEVERAL LIABILITY: Time is of the essence of this Lease
and each and every provision hereof, except as to the conditions relating to the
delivery of possession of the Premises to Lessee. All the terms, covenants and
conditions contained in this Lease to be performed by either party, if such
party shall consist of more than one person or organization, shall be deemed to
be joint and several, and all rights and remedies of the parties shall be
cumulative and non-exclusive of any other remedy.

18.10 LESSOR CONSENT TO LESSEE CREDIT FACILITY: In the event Lessee’s lender
requests a consent and/or waiver, from Lessor, with respect to Lessee’s lender’s
collateral, Lessee shall submit a proposed document to Lessor along with an
administrative review fee of $500.00, per document submitted for Lessor’s
counsel to complete review and approve such document(s) for Lessor’s signature.
After receipt of the proposed document(s) and the administrative review fee,
Lessor agrees to thereafter provide a consent and/or waiver to Lessee and its
lender in such form and with such changes as are acceptable to Lessor in its
reasonable discretion. Notwithstanding anything to the contrary herein, if
Lessee requests Lessor to execute any such statement, Lessor shall not be
obligated to execute and deliver such document(s) more than once in any six
(6) month period unless Lessee pays the attorney fees incurred by Lessor in
responding to such request.

19. LESSEE IMPROVEMENTS

19.1 IMPROVEMENTS: The acceptance of possession of the Premises by Lessee shall
not constitute a waiver by Lessee of any warranted defects in the construction
of the Premises or of any failure by Lessor to perform its agreements herein
contained, and Lessee may, at any time thereafter, require Lessor to perform all
of its agreements and repair any such defects.

19.2 WORKING DRAWINGS: As part of the Total Construction Costs, Lessor will have
prepared the Working Drawings for the Premises. Lessee will review and approve
the Working Drawings within five (5) business days following receipt thereof. As
used herein, “Working Drawing(s)” shall mean the final working drawings approved
by Lessor, as amended from time to time by any approved changes thereto, and
“Work” shall mean all improvements to be constructed in accordance with and as
indicated on the Working Drawings. Approval by Lessor or its Affiliate of the
Working Drawings shall not be a representation or warranty of Lessor that such
drawings are adequate for use, purpose, or condition, or that such drawings
comply with any applicable laws and codes but shall merely be the consent of
Lessor to the performance of the Work Lessee shall, at Lessor’s request, sign
the Working Drawings to evidence its review and approval thereof. All changes in
the Work must receive the prior written approval of Lessor, and in the event of
any such approved change Lessee shall, upon completion of the Work, furnish
Lessor with an accurate, reproducible “as-built” plan (e.g., sepia) of the
improvements as constructed, which plan shall be incorporated into this Lease by
this reference for all purposes.

 

15 -



--------------------------------------------------------------------------------

19.3 CONSTRUCTION OF IMPROVEMENTS: As part of the Total Construction Costs,
Lessor agrees to cause the construction work to be completed in accordance with
the Working Drawings. Lessor shall not be obligated to construct or install any
improvements or facilities of any kind other that those called for by the
Working Drawings. “Building Grade” and/or “Building Standard” shall mean the
type, brand, and/or quality of the materials Lessor designates from time to time
to be the minimum quality to be used in the building commonly described as
Building “K” or the exclusive type, grade or quality of material to be used in
11002 - 11134 Strang Line Rd., Lenexa, KS. The total cost of construction work
(includes, without limitation, space planning and architectural, construction
document fees, design of the work and preparation of the Working Drawings,
including mechanical, electrical, and plumbing (MEP’s) plans, costs of
construction supervision, provided by a third party construction manager, in the
amount of four percent (4%) of the Construction Costs, labor and materials, all
utility usage during construction, related taxes and other costs related
directly to the improvement of the Premises, all of which costs are herein
collectively called the “Total Construction Costs” as outlined in Exhibits “C”
(“Bid Plan”) Exhibit “C-1” (Construction Bid/Cost”) hereof shall be borne by
Lessee up to but not exceeding $856,376.00

Before construction of improvements shall begin, and upon Lease execution,
Lessee agrees to pay to Lessor the amount of $263,864.00, which represents the
overage on the above standard constructions costs. The remaining balance of the
Construction Costs in the amount of $592,512.00 shall be paid by Lessee to
Lessor as follows: $296,256.00, which represents fifty percent (50%) of the
standard construction costs, within thirty (30) days after Lease Execution. Upon
Lease Commencement, Lessee shall pay Lessor $237,004.80 plus 100% of the
accumulated change order value, which shall be due and payable within ten
(10) days of Lessee’s receipt of Lessor’s invoice. The remaining $59,251.20,
representing ten percent (10%) holdback, shall be payable by Lessee to Lessor
within thirty (30) days after occupancy and upon completion of all final punch
list items.

Lessee further acknowledges and agrees that Lessor will hold back ten percent
(10%) of the constructions costs paid by Lessee ($59,251.20). At such time as
the Temporary Certificate of Occupancy is issued and all final punch list items
are complete, Lessor will release the amount of $59,251.20 to the contractor.

“Total Construction Costs” shall be used exclusively for construction work and
improvements to the building.

Lessor or its affiliate shall supervise the Work, make disbursements required to
be made to the contractors, and act as a liaison between the contractors and
Lessee and coordinate the relationship between the work, the building, and the
building’s systems.

Lessor warrants that all of its work shall be done in accordance with all local
laws and building codes; shall utilize new, good quality construction materials;
shall be undertaken and completed in a good and workerlike manner. All
components of the HVAC system shall be new. In addition, Lessor shall also
assign to Lessee any rights which it has to any contractor’s or manufacturer’s
warranties on building systems and components. Lessor agrees to complete its
work in accordance with Exhibit “C”, prior to the commencement of the Lease.
Substantial completion as used herein shall be the date that a temporary
certificate of occupancy is issued by the City of Lenexa, Kansas.

Lessor will also require the contractor to name the Lessee as an additional
insured on its insurance policies required under the construction contract, and
Lessor shall collect and furnish copies of lien waivers from the contractor and
its subcontractors.

19.4 DELAY IN COMPLETION: If a delay in the performance of the Work occurs
(a) because Lessee does not timely approve the Working Drawings; (b) because of
any substantial change by Lessee to the Working Drawings, (c) because of any
specification by Lessee of materials or installations in addition to or other
than the agreed-upon materials, or (d) if Lessee, any contractor or
subcontractor, or Lessee’s agents otherwise materially delay completion of the
Work, and the obtaining of a temporary or final certificate of occupancy, then,
notwithstanding any provision to the contrary in this Lease, Lessee’s obligation
to pay rent and additional charges as set forth in the Lease shall commence on
the Commencement Date of the Lease.

 

16 -



--------------------------------------------------------------------------------

20. NO ORAL AGREEMENTS: It is agreed between the Lessor and Lessee that there
are no oral agreements or representations between the parties hereto affecting
this Lease and this Lease supersedes and cancels any and all previous
negotiations, arrangements, brochures, agreements, representations and
understanding, if any, between the parties hereto or between the parties hereto
and any real estate broker who may represent either or both of said parties and
none thereof shall be used to interpret or construe this Lease. Lessee agrees
that in the event it employs a real estate broker to represent it in negotiating
a renewal, extension, or a new lease elsewhere within the property, that it
agrees to compensate said Broker directly for its services. There are no other
representations and this Lease is based solely upon the representations and
agreements contained in this Lease.

21. REAL ESTATE BROKER: Lessor acknowledges that Block Real Estate Services, LLC
and Mohr Partners negotiated this Lease and further agrees to pay to said
Realtor upon complete execution of this Lease, a leasing commission as set forth
in a separate agreement. Lessor acknowledges that it shall be responsible to pay
any and all brokers’ commissions and shall indemnify and hold Lessee harmless
from same.

22. OWNERSHIP DISCLOSURE: Lessee acknowledges that Lessee has been informed that
person(s) associated with Block Real Estate Services, LLC, may have or may
acquire an ownership interest in the development or building of which the
Premises is a part, and Lessee acknowledges that such ownership interest shall
not affect the terms, conditions or validity of this Lease, and in no way
affected the Lease negotiations.

23. HAZARDOUS MATERIALS: Lessee covenants and warrants to Lessor that Lessee
shall not install, store, treat, transport, or dispose of, or permit the
installation, storage, use, treatment, transportation or disposal of, any
“Hazardous Materials” on, upon or beneath the Premises. In the event of any such
installation, storage, use, treatment, transportation or disposal, Lessee shall
remove any such Hazardous Material, or otherwise comply with all regulations or
orders of any federal, state, county, regional, local or other governmental
agency or authority (“Governmental Authority”), all at the expense of Lessee.
Notwithstanding the foregoing, Lessee shall not be prohibited from using,
storing, or disposing of any Hazardous Material that is not prohibited by any
Governmental Authority and which is used, stored or disposed of by Lessee in the
normal course of Lessee’s business and in quantities which are not in excess of
quantities used, stored or disposed of by prudent individuals, firms or
entities, conducting businesses of the same nature and purpose as the Lessee’s
business and which use, storage and disposal of any Hazardous Material,
including the quantities thereof, are all in accordance with the manufacturer’s
recommendations and are in compliance with any and all laws, ordinances, rules,
regulations or orders of any Governmental Authority. “Hazardous Materials” as
used herein shall mean (a) asbestos in any form; (b) urea formaldehyde foam
insulation; (c) transformers or other equipment which contain dye electric fluid
containing a level of poly-chlorinated biphenyl in excess of 50 parts per
million; (d) underground storage tanks; or (e) any other chemical, material, or
substance which is regulated as toxic or hazardous or exposure to which is
prohibited, limited or regulated by any Governmental Authority.

Lessee shall promptly notify Lessor in writing of any order or pending or
threatened action by any regulator, agent or other Governmental Authority, or
any claims made by any third party, relating to any Hazardous Materials on, or
emanations from, the Premises, and shall promptly furnish Lessor with copies of
any correspondence or legal pleadings in connection therewith.

Lessee hereby releases and agrees to indemnify and hold harmless Lessor and
Lessor’s officers, directors, shareholders, employees, attorneys and agents
(collectively the “Indemnitees”) from and against all loss, damage and expense
(including, without limitation, attorneys’ fees and costs to the extent
permitted by applicable law incurred in the investigation, defense and
settlement of claims) that Indemnitees may incur as a result of or in connection
with the assertion against Indemnitees of any claim relating directly or
indirectly, in

 

17 -



--------------------------------------------------------------------------------

whole or in part, to any activity on or off the Premises or any failure to act,
if such activity or failure to act involves Hazardous Materials, in whole or in
part, directly or indirectly, used, stored, installed, treated, transported or
disposed of on, upon or beneath the Premises during the term of the Lease, or
noncompliance with any federal, state, or local laws, ordinances, rules,
regulations or orders relating thereto.

Lessor represents and warrants to Lessee that the College Crossing Business
Park, commonly described as Building K, which is commonly addressed as 11102 -
11134 Strang Line Road in which the Premises are located and the land on which
said building is located will comply with all environmental laws and regulations
as of the date of Lessee’s occupancy of the Premises.

24. OPTION TO RENEW: In the event that this Lease shall be in full force and
effect and Lessee, or its permittee assignee, shall be in full and complete
possession of the Premises, and shall not be in material default, then in this
event only, Lessee is hereby granted the sole and exclusive right to extend this
Lease for two (2) additional terms of five (5) years each, with the first option
commencing on 10/1/2026 and ending on 9/30/2031, and the second option
commencing on 10/1/2031 and ending on 9/30/2036 at the annual rental calculated
at fair market value which is defined as the market rent for like-kind space in
Johnson County, Kansas. Notice of Lessee’s intent to so renew this Lease as is
provided herein shall be furnished to Lessor in writing on or before 3/31/2026
for the first option and 3/31/2031 for the second option.

25. RIGHT OF FIRST REFUSAL: Lessee and Lessor acknowledge that Lessee will have
a Right of First Refusal during the primary term to Lease any adjoining space in
the College Crossing Business Park, building commonly described as Building K,
which is commonly addressed as 11102 - 11134 Strang Line Road, subject to any
existing right of First Refusal previously in effect under any other Lease with
any existing Lessee. In such event that Lessor receives a bona fide offer to
Lease, whether verbal and/or written, from a prospective client, Lessee will
have seven (7) working days from the submission of the terms of said offer by
Lessor to Lessee to exercise its Right of First Refusal. In such event that
Lessee does not exercise its right to Lease the Premises on the proposed terms,
then Lessor will have sixty (60) days thereafter to consummate a Lease with the
prospective client on said terms and conditions. In such event that a Lease
transaction is not consummated, thereafter Lessee’s Right of First Refusal will
continue to be in full force and effect.

26. RIGHT OF CANCELLATION: Lessee and Lessor acknowledge that Lessee will have
the one time right to cancel this Lease effective on September 30, 2021 by
delivering written notice, at any time, on or before, April 30, 2021, of its
intention to cancel. Lessee and Lessor acknowledge that Lessee’s penalty, for
such early cancellation, shall be in the amount of $80,981.34, which shall be
delivered, by check, along with said written notice.

27. CONFIDENTIALITY: Lessor agrees to keep all information and documentation
submitted by Lessee under this Lease in strictest confidence. This information
will only be shared with Lessor’s accountants, attorneys, and Lessor’s lender.

28. GUARANTY: Simultaneously with the execution of this Lease, Infusystem
Holdings, Inc. (“Guarantor”) shall deliver to Lessor a guaranty agreement
pursuant to which Guarantor guarantee the payment and performance of Lessee’s
obligations hereunder, which guarantee agreement shall be in the form attached
hereto as Exhibit “D”.

29. MEMORANDUM OF LEASE: Upon request of Lessor or Lessee, Lessor and Lessee
shall, within 15 business days from the date of request, execute and deliver a
memorandum of this Lease for recording purposes in mutually agreeable recordable
form, which shall be recorded at the requesting party’s expense.

 

18 -



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOLLOW

 

19 -



--------------------------------------------------------------------------------

THE PARTIES HERETO affix their signatures as of the date shown below signatures.

Please read this Lease carefully. Block Real Estate Services, LLC, its agents or
employees, are not authorized to give legal, tax, or accounting advice. If you
desire such advice, consult your attorney and/or accountant before signing.

 

LESSOR:

COLLEGE K, LLC

A Kansas Limited Liability Company

BY: BURLINGTON ASSOCIATES, L.L.C.

A Delaware Limited Liability Company, its Manager

BY:

 

/s/ Kenneth G. Block

 

Kenneth G. Block, Trustee of the Kenneth G. Block Trust

dated January 11, 1991, as amended, Sole Member

Date:    April 24, 2014

LESSEE:

FIRST BIOMEDICAL, INC.

BY:

 

/s/ Jonathan P. Foster

 

(Printed Name)

Date:    April 23, 2014

SIGNATURE PAGE FOR THAT CERTAIN LEASE

BY AND BETWEEN

COLLEGE K, LLC

AND

FIRST BIOMEDICAL, INC.

FOR THE PROPERTY LOCATED AT

11030 Strang Line Road

Lenexa, Kansas 66215

 

20 -



--------------------------------------------------------------------------------

LOGO [g733779img001.jpg]

 

21 -



--------------------------------------------------------------------------------

LOGO [g733779img002.jpg]

 

22 -



--------------------------------------------------------------------------------

LOGO [g733779img003.jpg]

 

23 -



--------------------------------------------------------------------------------

LOGO [g733779img004.jpg]

 

24 -



--------------------------------------------------------------------------------

EXHIBIT “D”

LEASE GUARANTY

In order to induce the Lessor specified on the signature page hereof (“Lessor”)
to enter into that certain Lease Agreement (the “Lease”) between Lessor and the
Lessee specified on the signature page hereof (“Lessee”), and in consideration
of the benefits inuring to the undersigned (the “Guarantor”) under said Lease,
the receipt and sufficiency of which is represented by Guarantor to Lessor to be
sufficient and adequate, Guarantor hereby absolutely and unconditionally
guarantees the performance of all of Lessee’s financial and non financial
obligations under the Lease, including, without limitation, the payment of all
rentals as provided therein. This Guaranty shall remain in full force throughout
the original lease term and any renewals thereof. Under this Guaranty, the
liability of Guarantor is unlimited and the obligations of Guarantor are
continuing. The Guarantor’s liability under this Guaranty shall be open and
continuous for so long as this Guaranty remains in force. Guarantor intends to
guarantee at all times the performance and prompt payment when due, whether by
reason of acceleration or otherwise, of all of the financial obligations and
nonfinancial obligations under the Lease. Accordingly, no payment made upon such
obligation itself shall discharge or diminish the continuing liability of the
Guarantor in connection with any remaining portions of such obligations or any
of the obligations which subsequently arise or are thereafter incurred or
contracted.

This Guaranty is a guaranty of payment and performance, and not of collection.
Guarantor hereby waives notice of acceptance of this Guaranty agreement and all
other notices in connection herewith or in connection with the liabilities,
obligations and duties guaranteed hereby, including notices to it of default by
Lessee under the Lease, and hereby waives diligence, presentment, protest and
suit on the part of Lessor in the enforcement of any liability, obligation or
duty guaranteed hereby.

Guarantor further agrees that Lessor shall not be first or concurrently required
to enforce against Lessee or any other person, any liability, obligation or duty
guaranteed hereby before seeking enforcement thereof against Guarantor. The
liability of Guarantor shall not be affected by any indulgence, compromise,
settlement or variation of terms which may be extended to Lessee by Lessor, or
agreed upon by Lessor or Lessee, and shall not be affected by any assignment or
sublease by Lessee of its interest in the Lease, nor shall the liability of
Guarantor be affected by the insolvency, bankruptcy (voluntary or involuntary),
or reorganization of Lessee, nor by the voluntary or involuntary liquidation,
sale or other disposition of all or substantially all of the assets of Lessee,
or by the release of any other guarantor. Lessor and Lessee, without notice to
or consent by Guarantor, may at any time or times enter into such modifications,
extensions, amendments or other covenants respecting the Lease as they may deem
appropriate and Guarantor shall not be released thereby, but shall continue to
be fully liable for the performance of all obligations and duties of Lessee
under the Lease as so modified, extended or amended.

Guarantor further agrees (1) to indemnify and hold harmless Lessor from and
against any claims, damages, expenses or losses, including to the extent
permitted by law, the reasonable fees of an attorney, resulting from or arising
out of any breach of the Lease by Lessee or by reason of Lessee’s failure to
perform any of its obligations thereunder, and (2) to the extent permitted by
law, to pay any costs or expenses, including the reasonable fees of an attorney,
incurred by Lessor in enforcing this Guaranty.

Guarantor acknowledges that Lessor may assign its rights under the Lease to an
institutional investor as security for a loan to be made by such institutional
investor to Lessor, and as long as any indebtedness of Lessor shall be
outstanding and such assignment of the Lease shall exist, such institutional
investor assignee shall be entitled to bring any suit, action or proceeding
against the undersigned for the enforcement of any provision of this Guaranty
and it shall not be necessary in any such suit, action or proceeding to make
Lessor a party thereto. This Guaranty may not be modified or amended without the
prior written consent of such assignee of Lessor’s interest in the Lease and any
attempted modification or amendment without such consent shall be void.

 

25 -



--------------------------------------------------------------------------------

This Guaranty shall be binding upon Guarantor and Guarantor’s heirs, successors
and assigns, and shall inure to the benefit of Lessor and its successors and
assigns. If there is more than one Guarantor, the liability of each Guarantor
shall be joint and several.

All existing and future advances by Guarantor to Lessee, and all existing and
future debts of Lessee to any Guarantor, shall be subordinated to all
obligations owed to Lessor under the Lease and this Guaranty. Guarantor assumes
the responsibility to remain informed of the financial condition of Lessee and
of all other circumstances bearing upon the risk of Lessee’s default, which
reasonable inquiry would reveal, and agrees that Lessor shall have no duty to
advise Guarantor of information known to it regarding such condition or any such
circumstance. Lessor shall not be required to inquire into the powers of Lessee
or the officers, employees, partners or agents acting or purporting to act on
its behalf, and any indebtedness made or created in reliance upon the professed
exercise of such powers shall be guaranteed under this Guaranty. Each Guarantor
hereby represents and warrants to Lessor that such Guarantor has received a copy
of the Lease, has read or had the opportunity to read the Lease, and understands
the terms of the Lease. The provisions in the Lease relating to the execution of
additional documents, legal proceedings by Lessor against Lessee, severability
of the provisions of the Lease, interpretation of the Lease, notices, waivers,
the applicable laws which govern the interpretation of the Lease and the
authority of Lessee to execute the Lease are incorporated herein in their
entirety by this reference and made a part thereof. Any reference in those
provisions to “Lessee” shall mean each Guarantor and any reference in those
provisions to the “Lease” shall mean this Guaranty.

The undersigned further agrees that, to the extent that the Lessee makes a
payment or payments to the Lessor or the Lessor receives any proceeds of
collateral, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or otherwise
is required to be repaid to the Lessee, its estate, trustee, receiver or any
other party, including, without limitation, under any bankruptcy law, state or
federal law, common law or equitable cause, then to the extent of such payment
or repayment, the obligations of Lessee or part thereof which has been paid,
reduced or satisfied by such amount shall be reinstated and continued in full
force and effect as of the date such initial payment, reduction or satisfaction
occurred, and any release or satisfaction given to the undersigned shall be
deemed null and void. The undersigned shall defend and indemnify the Lessor of
and from any claim or loss under this paragraph including the Lessor’s attorneys
fees and expenses in the defense of any such action or suit. The undersigned
waives and shall have no right of subrogation, indemnification, reimbursement or
exoneration with respect to the liabilities of Lessee under the Lease or any
rights of contribution from any other guarantors of such liabilities.

If any one or more of the provisions of this Guaranty shall be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Guaranty, and this
Guaranty shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

This Guaranty shall be construed according to the laws of the state where the
Premises are located (the “State”). By execution hereof, the undersigned
specifically consent to this choice of law designation and consent that all
actions or proceedings arising directly, indirectly or otherwise in connection
with, out of, related to, or from this Guaranty or the Lease shall be litigated
only in the courts located in the State, and the undersigned (i) consent and
submit to the in personam jurisdiction of any state or federal court located
within the State, (ii) waive any right to transfer or change the venue of
litigation brought against the undersigned, and (iii) agree to service of
process, to the extent permitted by law, by mail.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, AND ACKNOWLEDGING THAT THE
CONSEQUENCES OF SAID WAIVER ARE FULLY UNDERSTOOD, THE UNDERSIGNED HEREBY
EXPRESSLY WAIVE THE RIGHT TO TRIAL BY JURY, THE RIGHT TO INTERPOSE ANY DEFENSE
BASED UPON ANY STATUTE OF LIMITATIONS, ANY CLAIM OF LACHES AND ANY SET-OFF OR
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION IN ANY ACTION OR PROCEEDING INSTITUTED
AGAINST THE UNDERSIGNED OR ANY OTHER PERSON LIABLE ON THE LEASE. DESCRIPTION OF
LEASE:

Property: 11002-11034 Strang Line Rd., Lenexa, Kansas 66215

 

26 -



--------------------------------------------------------------------------------

Lessor: College K, LLC

Lessee: First Biomedical, Inc.

[Signature Page Follows]

 

27 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has caused this instrument to be executed this
    day of April, 2014.

 

      GUARANTOR: INFUSYSTEM HOLDINGS, INC.

ATTEST:

 

/s/ Christopher Downs

    By:  

/s/ Janet Skonieczny

     

Janet Skonieczny

      Printed Name

      Title:  

Chief Operating Officer

ACKNOWLEDGMENT

STATE OF KANSAS )

                                     ) ss.

COUNTY OF JOHNSON)

On this 23rd day of April, 2014, before me personally appeared Janet Skonieczny
known to me to be the person(s) described in and who executed the foregoing
instrument, and acknowledged that he executed the same as his free act and deed.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year last above written.

 

/s/ Marnie A. Pasmanter

Notary Public

Marnie A. Pasmanter

Print or Type Name

 

My commission expires:

December 14, 2014

[This is the Signature Page of a Lease Guaranty

By Infuystem Holdings, Inc. to College K, LLC in

Connection with Lease Agreement at 11030 Strang Line Rd., Lenexa, KS]

 

28 -



--------------------------------------------------------------------------------

LOGO [g733779img05.jpg]   

COMMERCIAL AGENCY AND BROKERAGE

DISCLOSURE ADDENDUM

LESSOR: College K, LLC

LESSEE: First Biomedical, Inc.

PROPERTY ADDRESS, CITY, COUNTY, STATE, ZIP: 11030 Strang Line Road, Lenexa,
Johnson County, Kansas

DATE OF CONTRACT:     day of April, 2014

THE FOLLOWING DISCLOSURE IS MADE IN COMPLIANCE WITH MISSOURI AND KANSAS REAL
ESTATE LAWS AND RULES AND REGULATIONS. APPLICABLE SECTIONS BELOW MUST BE
CHECKED, COMPLETED, SIGNED AND DATED FOR BOTH LESSOR AND LESSEE.

Lessor and Lessee acknowledge that the real estate Licensee involved in this
transaction may be acting as agents of the Lessor, agents of the Lesee,
Transaction Brokers or (in Missouri only) Disclosed Dual Agents. LICENSEES
ACTING AS AN AGENT OF THE LESSOR HAVE A DUTY TO REPRESENT THE LESSOR’S INTEREST
AND WILL NOT BE THE AGENT OF THE LESSEE. INFORMATION GIVEN BY THE LESSOR TO A
LICENSEE ACTING AS AN AGENT OF THE LESSOR WILL BE DISCLOSED TO THE LESSOR.
LICENSEES ACTING AS AN AGENT OF THE LESSEE HAVE A DUTY TO REPRESENT THE LESSEE’S
INTEREST AND WILL NOT BE AN AGENT OF THE LESSOR. INFORMATION GIVEN BY THE LESSEE
TO A LICENSEE ACTING AS AN AGENT OF THE LESSEE WILL BE DISCLOSED TO THE LESSEE.
LICENSEES ACTING IN THE CAPACITY OF A TRANSACTION BROKER ARE NOT AGENTS FOR
EITHER PARTY AND DO NOT ADVOCATE THE INTERESTS OF EITHER PARTY. LICENSEES ACTING
AS DISCLOSED DUAL AGENTS ARE ACTING AS AGENTS FOR BOTH THE LESSOR AND THE
LESSEE. (Note: A separate Dual Agency Disclosure Addendum is required).

Licensee Assisting Lessor is acting as: (Check applicable)

x Lessor’s Agent

¨ Designated Lessor’s Agent (Supervising Broker acts as Transaction Broker)

¨ Transaction Broker

¨ Disclosed Dual Agent (Missouri only-Disclosed Dual Agency Addendum is
required)

¨ N/A-Lessor(s) is not represented

¨ Sub Agent

Licensee Assisting Lessee is acting as: (Check applicable)

¨ Lessor’s Agent

x Lessee’s Agent

¨ Designated Lessor’s Agent (Supervising Broker acts as Transaction Broker)

¨ Designated Lessee’s Agent (Supervising Broker acts as Transaction Broker)

¨ Transaction Broker

¨ Disclosed Dual Agent (Missouri only-Disclosed Dual Agency Addendum is required

¨ N/A, Lessee(s) is not represented

¨ Sub Agent

PAYMENT OF COMMISSION: All licensees(s) indicated above will be paid a
commission at closing of the sale of the property as follows: (check applicable
paragraph)

x Lessor to Pay all Licensees. All Licensees(s) will be paid from the Lessor’s
funds at closing according to the terms of the Listing or other Commission
Agreement.

¨ Lessee to Pay Buyer’s Agent. Lessor’s Licensee, if any, will be paid from the
Lessor’s funds at closing according to the terms of the Listing Agreement.
Lessee’s Agent will be paid from the Lessee’s funds according to the terms of
the Lessee Agency Agreement.

CAREFULLY READ THE TERMS HEREOF BEFORE SIGNING. WHEN SIGNED BY ALL PARTIES, THIS
DOCUMENT BECOMES PART OF A LEGALLY BINDING CONTRACT. IF NOT UNDERSTOOD, CONSULT
AN ATTORNEY BEFORE SIGNING. THE PARTIES EXECUTING THIS CONTRACT REPRESENT AND
WARRANT THAT THEY ARE LEGALLY AUTHORIZED TO DO SO.

Licensees hereby certify that they are licensed to sell real estate in the state
in which the Property is located.

 

LESSOR: College K, LLC     LESSEE: First Biomedical, Inc. TITLE & NAME:    
TITLE & NAME: By:  

/s/ Kenneth G. Block

    By:  

/s/ Jonathan P. Foster

  April 24, 2014       April 23, 2014           Date       Date By:  

/s/ Chris Cargill

    By:  

 

  April 24, 2014         Date       Date

Approved by Legal Counsel of the Kansas City Regional Association of REALTORS®
for exclusive use by its REALTOR® members. No warranty is made or implied as to
the legal validity or adequacy of this Contract, or that it complies in every
respect with the law or that its use is appropriate for all situations. Local
law, customs and practices, and differing circumstances in each transaction may
dictate that amendments to this Contract be made. Copyright January 2006. Last
revised 06/04. All previous versions of this document may no longer be valid.

 

29 -